PER CURIAM.
We initially accepted jurisdiction to review Downs v. Crosby, 874 So.2d 648 (Fla. 2d DCA 2004), based on express and direct conflict with a decision of another district court. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const. Clarence W. Downs has been released from custody and said release went unchallenged by the Florida Department of Corrections. The issues in the case are now moot as they apply to Downs. We exercise our discretion and discharge jurisdiction of this cause as moot. Accordingly, this review proceeding is hereby dismissed.
It is so ordered.
PARIENTE, C j., and WELLS, ANSTEAD, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.